Exhibit 10.9

 

EMPLOYMENT AGREEMENT

 

This Agreement, made effective as of the 29th day of July, 2005, by and between
CHAPARRAL STEEL COMPANY, a Delaware corporation (hereinafter referred to as the
“Company”), and TOMMY A. VALENTA (hereinafter referred to as the “Employee”).

 

WITNESSETH:

 

WHEREAS, Employee has been elected to the position of President and Chief
Executive Officer of the Company and as a member of its Board of Directors; and

 

WHEREAS, the Company is desirous of insuring the retention of Employee’s
services, on the terms and conditions herein set forth, and Employee is willing
to render such services:

 

NOW, THEREFORE, the Company and the Employee, in consideration of the premises
and promises each to the other herein contained, have agreed and do hereby agree
and covenant as follows:

 

1. Services

 

(a) The Company agrees to employ the Employee as an executive of the Company,
during the three (3) year period ending July 29, 2008 (the “term” hereof), and
the Employee agrees to serve the Company in such capacity during such term.
Employee agrees to devote all of his time and attention during normal business
hours during such term to the business and affairs of the Company, its
subsidiaries and affiliates; to serve as a Director of the Company and/or one or
more of its subsidiaries or affiliates if elected as such and to hold the
offices with the Company and/or its subsidiaries or affiliates to which, from
time to time, he may be elected or appointed during said period. Employee shall
have the duties and responsibilities normally appurtenant to the office of the
President and Chief Executive Officer.

 

(b) Employee agrees not to engage in any line of work or endeavor which might
detract from his full attention to his duties hereunder, without obtaining in
any such case the prior approval of the Directors of the Company.



--------------------------------------------------------------------------------

2. Compensation

 

(a) During the term hereof, the Company agrees to compensate Employee for his
services as follows:

 

(i) Base Annual Compensation. Employee shall receive a base salary at the rate
of Five Hundred Thousand Dollars ($500,000.00) per annum payable in periodic
installments in accordance with the Company’s payment practices and procedures.

 

(ii) Incentive Compensation. Employee shall participate in the Company’s Annual
and Three-Year Incentive Plans as and if established from time to time by the
Compensation Committee of the Board of Directors and approved by the Board of
Directors.

 

(iii) Participation in Equity and Non-Equity Plans. Employee shall participate
in any plan established by the Company to permit employees to participate in the
appreciation in value of the common stock of the Company and will receive an
initial stock option award in the amount of 400,163 shares of the Company’s
common stock, $.01 par value per share, pursuant to the terms of the Company’s
Amended and Restated 2005 Omnibus Equity Compensation Plan. In the event that
Employee shall cease to be an employee of the Company but continues as a
Director, Employee shall continue to participate in such equity or non-equity
plan in which Employee participates at the cessation of employment on the same
terms and conditions.

 

(iv) Deferral of Payment of Incentive-Based Compensation. In the event that
Employee’s base annual compensation and incentive compensation earned during any
one fiscal year is greater than $900,000.00, the Board of Directors may, in its
sole discretion upon recommendation by the Compensation Committee, defer payment
of such amount in excess of $900,000.00 until termination of Employee’s
employment (whether or not such termination occurs during or subsequent to the
term of this Agreement), and such excess amount shall be distributed to Employee
in three (3) equal annual installments with the first installment being made one
(1) month after such termination of employment. All amounts deferred hereunder
shall be assumed to be invested in the



--------------------------------------------------------------------------------

common stock of the Company at a price equal to the mean between the high and
low sales prices of a share of common stock of the Company on the NASDAQ
Exchange (“fair market value”) during the period the amount is deferred. During
such deferral period, the account shall be credited with all applicable stock
dividends, and cash dividends shall be credited to such account in the form of
common stock of the Company at a value equal to the fair market value of the
stock on the date of payment of such dividend. Shares of the common stock of the
Company credited to the account shall be adjusted to reflect any increase or
decrease in the number of shares outstanding as a result of stock split-ups,
combination of shares, recapitalizations, mergers or consolidations.

 

(b) Nothing in this Agreement is intended to prevent or limit the right of
Employee to participate or share in any group life, health or similar insurance
program or any retirement, pension plan or other benefit program properly
established for the benefit of employees of the Company. Nor shall anything in
this Agreement prevent the Company from increasing the compensation to be paid
Employee for his services hereunder in the event the Board of Directors shall
deem it advisable to do so in order to fully compensate Employee for such
services, but nothing herein contained shall obligate the Company to make any
such increases.

 

3. Early Termination

 

(a) In the event of the consummation, during the term of this Agreement, of any
of the transactions referred to in paragraph 1 of Article FIFTEENTH of the
Company’s Certificate of Incorporation, which transaction was not approved by
the Board of Directors of the Company in accordance with paragraph 2 of said
Article FIFTEENTH, Employee may, at his sole election, terminate his service to
the Company hereunder for any reason (or for no reason) at any time after the
consummation of any such unapproved transaction by giving the Company at least
thirty (30) days prior written notice. If Employee voluntarily terminates such
service: (i) he shall be paid, upon termination, an amount equal to the total
compensation (base annual compensation and incentive compensation) earned in the
fiscal year immediately preceding the fiscal year in which such termination
occurs, times two; and (ii) all options Employee has to purchase stock under the
Company’s Amended and Restated 2005 Omnibus Equity Compensation Plan will be
immediately accelerated and vested in Employee. In addition, the Agreement Not
to Compete set forth in



--------------------------------------------------------------------------------

paragraph 4 below and any provision relating to non-competition applicable to
Employee’s right to receive retirement benefits under the Company’s Executive
Financial Security Plan shall be deemed waived by the Company.

 

(b) In the event Employee’s service is terminated by reason other than (i)
cause, or (ii) the transactions referred to in subparagraph (a) above, Employee
shall be paid an amount equal to the total compensation earned in the fiscal
year immediately preceding the fiscal year in which such termination occurs. For
the purpose of this subparagraph (b), “cause” shall mean any action involving
willful malfeasance or gross negligence or gross non-feasance.

 

4. Agreement Not to Compete

 

(a) The Employee agrees that in the event his employment with the Company is
terminated for any reason whatsoever other than because of his death, or early
termination pursuant to paragraph 3(a) above, Employee shall not, for a period
of two (2) years after the date of such termination of employment, directly or
indirectly, carry on or conduct, in competition with the Company or its
subsidiaries or affiliates, any business of the nature in which the Company or
its subsidiaries or affiliates are then engaged. Employee agrees that he will
not so conduct or engage in any such business either as an individual on his own
account or as a partner or joint venturer or as an employee, agent, consultant
or salesman for any other person or entity, or as an officer or director of a
corporation or as a shareholder in a corporation of which he shall then own ten
percent (10%) or more of any class of stock. The provisions of this paragraph 4
shall supersede any and all non-compete provisions contained in any and all
other agreements which have been entered into between Employee and the Company
and shall survive the termination of this Agreement.

 

(b) The Employee agrees that in the event of a breach of the terms and
conditions of this paragraph 4 by the Employee, the Company shall be entitled,
if it so elects, to institute and prosecute proceedings, either in law or in
equity, against Employee, to obtain damages for any such breach, or to enjoin
Employee from performing services for any competitor of the Company in violation
hereof during the period for which the Employee has agreed herein not to compete
with the Company after the termination of his employment with the Company.



--------------------------------------------------------------------------------

5. Successors and Assigns: Modifications

 

The rights and obligations of the Company under this Agreement shall inure to
the benefit of and shall be binding upon the successors and assigns of the
Company. This Agreement shall not be modified, changed or in any way amended
except by instrument in writing executed by the parties hereto.

 

CHAPARRAL STEEL COMPANY

By:

 

/s/ J. Celtyn Hughes

--------------------------------------------------------------------------------

   

J. Celtyn Hughes, Vice President and

   

Chief Financial Officer

ATTEST:

/s/ Robert E. Crawford, Jr.

--------------------------------------------------------------------------------

Robert E. Crawford, Jr.

Secretary

EMPLOYEE

/s/ Tommy A. Valenta

--------------------------------------------------------------------------------

Tommy A. Valenta